UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K FORM 10-K - ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [x] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 Or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file Number: 0-8952 SB Partners (Exact name of registrant as specified in its charter) New York 13-6294787 (State of other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Suite 102A, Box 3, Milford, Ct. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (203) 283-9593 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered NONE Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interests (Title of Class) 2 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.[ ] Yes[X] No Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act from their obligations under those sections.[ ] Yes[X] No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the proceeding twelve months (or for such shorter period that the Registrant was required to submit and post such files).[ X] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): [ ] Large Accelerated Filer[ ] Accelerated Filer[X] Non-Accelerated Filer[ ] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes[X] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. NOTE: If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. Not Applicable APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No Not Applicable (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Not Applicable DOCUMENTS INCORPORATED BY REFERENCE. List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g. annual report to security holders for fiscal year ended December 24, 1980). None 3 PART I ITEM 1. BUSINESS Description of SB Partners (the “Registrant”) The Registrant is a New York limited partnership engaged in acquiring, operating and holding for investment a varying portfolio of real estate interests.The Registrant's initial public offering was in 1971, the year it began operations.As of December 31, 2012, the Registrant owns an industrial flex property in Maple Grove, Minnesota, and a warehouse distribution property in Lino Lakes, Minnesota.In addition, the Registrant has a thirty percent interest in Sentinel Omaha, LLC (“Omaha”).Omaha is a real estate investment company which as of December 31, 2012 owned 20 multifamily properties in 13 markets.Omaha is an affiliate of the Registrant’s general partner. The principal objectives of the Registrant are, first, to obtain capital appreciation through equity investments in real estate; second, to generate cash available for distribution, a portion of which may not be currently taxable; and third, to the extent still permitted under the Internal Revenue Code of 1986, as amended, to generate tax losses which may offset the limited partners' income from the Registrant and certain other sources. The Registrant does not maintain a Website.However, the Registrant’s filings with the Securities and Exchange Commission (the “SEC”) are available on the SEC’s Website at www.sec.gov and type in 0000087047 for the Registrant’s CIK. Recent Developments and Real Estate Investment Factors The Registrant has no direct investment in the multifamily market as of December 31, 2012.However, Omaha invests primarily in the multifamily market.During 2012, capitalization rates for older properties in tertiary markets where Omaha owns most of its properties showed little improvement.During 2011 and 2012, most of Omaha’s markets reported improved although slow job growth and lower unemployment.Omahareports on a fair value basis and due to the mortgage crisis, stagnant real estate market and slowing economy, Omaha reported a write-down of the value of its real estate portfolio of approximately $115,502,000 (-21%) during 2008 to 2010.For 2011, Omaha reported a minimal increase in the value of its portfolio of approximately $1,050,000 (.33%).During 2012 Omaha reported a minimal decrease in value of $6,000,000 (-2%) due to a significant decline in value in certain markets where the properties’ occupancy was greatly affected primarily by deployments of troops from nearby military bases.The total real estate portfolio value of $302,900,000 as of December 31, 2012 consists of the same properties which made up Omaha’s portfolio as of December 31, 2011 less the one property Omaha sold during 2012.Omaha reported a negative equity balance as of December 31, 2012 due to the additional loss in value of its real estate properties during 2012.For 2012, Registrant’s share of the net loss from Omaha exceeded Registrant’s remaining unreserved equity investment as of December 31, 2011.Registrant recorded the loss for 2012 only to the extent the unreserved equity investment was reduced to zero.Under the terms of the unsecured loan extension Omaha signed effective July 1, 2009, Omaha is precluded from making distributions to its investors until its unsecured loan is paid.As a result of the aforementioned, Registrant does not anticipate receiving any distributions from Omaha during the foreseeable future and had reserved 100% of the reported value of its investment in Omaha on the balance sheet as of December 31,2011.As of May 11, 2012, the maturity date of the unsecured loan was extended to May 31, 2013.On September 30, 2013, Omaha executed a modification and extension of its unsecured loan to December 31, 2017. The modification and extension, among other items, requires Omaha to make specific periodic payments on the unsecured loan at scheduled dates through December 31, 2017. It has also reduced the pay rate ona portion of the unsecured loan to a floating rate of 200 basis points over LIBOR while increasing the accrual rate on the same portion of the unsecured loan to 500 basis points over LIBOR. However, the aforementioned accrued interest will be forgiven each time Omaha pays the above mentioned required principal payments timely, as defined in the loan agreement. However, Omaha is still precluded from making distributions to its investors until its unsecured loan is paid. Registrant owns two fully leased industrial properties in the Minneapolis Metropolitan Statistical Area (“MSA”).The Minneapolis industrial market reported lower vacancy rates due to positive absorption of vacant space and market rents reported a small increase in 2012.The MSA reported an increase in speculative construction during 2012, however the availability rate declined due to increased leasing. Occupancy for the industrial flex portfolio owned by the Registrant remained at 100% during 2012.(Please refer to Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations.) 4 During the third quarter of 2010, Registrant commenced a marketing plan to sell 175 Ambassador Drive in Naperville, Il.As of September 30, 2010, Registrant designated 175 Ambassador Drive as real estate held for sale.On December 3, 2010, Registrant closed the sale of the property for $19,500,000 to an unrelated buyer in an all cash transaction.A portion of the sales proceeds were used to pay off the mortgage securing the property. Accordingly, this property’s results of operations for 2011 and 2010 were reflected as income from discontinued operations on the consolidated statements of operations. On April 29, 2011, the holder of Registrant’s previous unsecured credit facility (“Holder”) and Registrant executed a new Loan Agreement (“Loan Agreement”).The new loan agreement places significant restrictions on the Registrant’s use of cash. See Note 7 to the Consolidated Financial Statements, Registrant’s Form 8-K dated April 29, 2011 and Item 1A. Debt Servicing and Financing. Registrant did not make any other direct changes to its portfolio during 2012 or 2011.However, Omaha sold one multifamily property in 2012 and three multifamily properties in 2011 to further its continuing goal of reducing the level of its debt. Omaha did not acquire any new properties in 2012 or 2011.As of December 31, 2012, Omaha’s portfolio consists of 20 wholly owned multifamily properties. ITEM 1A. Risks Factors This report on Form 10-K includes statements that constitute "forward looking statements" within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934 and that are intended to come within the safe harbor protection provided by those sections.By their nature, all forward looking statements involve risks and uncertainties.Actual results may differ materially from those contemplated by the forward looking statements for a number of reasons, including, but not limited to, those risks described below: General The Registrant's investments generally consist of investments in real property and as such will be subject to varying degrees of risk generally incident to the ownership of real estate assets. The underlying value of the Registrant's real estate investments and the Registrant's financial condition will be dependent upon its ability to operate its properties in a manner sufficient to maintain or increase revenues and to generate sufficient income in excess of ownership and operating expenses. Income from the properties may be adversely affected by changes in national and local economic conditions such as oversupply of industrial flex, warehouse distribution spaces or apartments in the Registrant's markets, the attractiveness of the properties to tenants, changes in interest rates and in the availability, cost and terms of mortgage financing, the ongoing need for capital improvements, particularly in older structures, changes in real estate tax rates, adverse changes in governmental rules and fiscal policies, adverse changes in zoning laws, civil unrest, acts of God, including natural disasters (which may result in uninsured losses), and other factors which are beyond the control of the Registrant.If the Registrant were unable to promptly renew or re-let the leases of a significant number of tenants, or, if the rental rates upon such renewal or re-letting were significantly lower than expected rates, the Registrant's results of operations, financial condition and ability to make distributions to Unit holders may be adversely affected. Risks of Liability and Loss The development and ownership of real estate may result in liability to third parties due to conditions existing on a property which may result in injury. In addition, real estate may suffer a loss in value due to casualties such as fire or natural disaster.Such liability or loss may be uninsurable in some circumstances, such as a loss caused by the presence of mold, or may exceed the limits of insurance maintained at typical amounts for the type and condition of the property. Real estate may also be taken, in whole or in part, by public authorities for public purposes in eminent domain proceedings.Awards resulting from such proceedings may not adequately compensate the Registrant for the value lost. Value and Non-liquidity of Real Estate Real estate investments are relatively non-liquid.The Registrant's ability to vary its portfolio in response to changes in economic and other conditions will therefore be limited.If the Registrant must sell an investment, there can be no assurance that it will be able to dispose of the investment in the time period it desires or that the sales price of the investment will recoup or exceed the amount of the Registrant's cost of the investment. 5 Potential Adverse Effect on Results of Operations Due to Operating Risks The Registrant's properties are subject to operating risks common to real estate in general, any and all of which may adversely affect occupancy or rental rates. Debt Servicing and Financing Many borrowers are finding it difficult to secure debt at acceptable terms as lenders have imposed stricter terms on borrowers. If the Registrant does not have funds sufficient to repay its indebtedness at maturity, the Registrant may need to refinance such indebtedness with new debt financing or through equity offerings.The Registrant may be unable to obtain a loan which will be sufficient to retire the existing loan. If it is unable to refinance this indebtedness on acceptable terms, the Registrant may be forced to dispose of properties upon disadvantageous terms, which could result in losses to the Registrant.If prevailing interest rates or general economic conditions result in higher interest rates at a time when the Registrant must refinance its indebtedness, the Registrant's interest expense could increase, which would adversely affect the Registrant's results of operations and financial condition.Further, to the extent Registrant's properties are mortgaged to secure payment of indebtedness and the Registrant is unable to meet the mortgage payments, mortgagee could foreclose with a consequent loss of income and asset value to the Registrant. On April 29, 2011, the Holder and Registrant executed a new Loan Agreement related to Registrant’s $22,000,000 unsecured debt on the following terms: 1) In connection with the execution of the Loan Agreement, Registrant was required to make an immediate payment to Holder of $11,930,430, reducing the balance due under the unsecured credit facility to $10,069,570.The payment was made from proceeds resulting from the sale of 175 Ambassador Drive.Additional proceeds from the sale were used to pay Registrant’s and Holder’s legal and appraisal costs and to fund a reserve account for future tenant improvement and leasing costs, as needed.The remaining outstanding obligation in the amount of $10,069,570 was divided into two notes (“Note A” and “Note B;” together, the “Notes”). 2) Note A in the amount of $3,983,464 has a maturity of July 31, 2014.Registrant has two 1-year options to extend the maturity if certain conditions are satisfied.Note A requires monthly payments of accrued interest at an annual fixed rate of 5% until paid in full.If extended, Registrant is required to make an additional fixed principal payment of $9,570 on April 1, 2015 and $30,000 monthly thereafter until paid in full. 3) Note B in the amount of $6,000,000 has a maturity date of April 29, 2018.Registrant has three 1-year options to extend the maturity date if certain conditions are satisfied.Note B accrues interest at an annual fixed rate of 5% but only until all interest and principal have been paid in full on Note A.Thereafter Note B does not accrue any interest.Payments of interest and principal are deferred until Sentinel Omaha LLC (“Omaha”) pays distributions to Registrant.Distributions from Omaha would be used first to pay accrued interest on the Note B obligation, then principal on the Note B obligation.If there are no distributions from Omaha prior to the Note B maturity, all interest and principal is due at maturity, subject to the above mentioned extensions. 4) The Notes may be voluntarily prepaid upon notice to the Holder, subject to certain requirements as to the application of payments.Registrant’s obligations under the Notes may be accelerated upon default. 5) Until Registrant’s obligations under the Notes are satisfied in full, Registrant is required to pay a portion of its net operating income (after payment of certain permitted expenses), and the net proceeds from the sale, transfer or refinancing of its remaining properties and investments, toward the repayment of Notes while retaining the other portion to increase cash reserves.On May 15, 2012, the Partnership paid $86,106 to the Holder to pay down a portion of the outstanding balance of Note A.The proceeds represented excess net operating income, as defined, for the year ended April 30, 2012. While the obligations under the Notes are outstanding, Registrant is precluded from making distributions to its partners. 6) Registrant, its general partner and the Holder also entered into a Management Subordination Agreement accruing a portion of the investment management fee payable by Registrant to its general partner so long as the Notes remain outstanding. 6 7) As additional security for Registrant’s payment of its obligations under the Loan Agreement, Registrant, through its wholly-owned subsidiary Eagle IV Realty, LLC, has executed a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement (“Eagle IV Security Agreement”) and a Pledge Agreement (“Eagle IV Pledge Agreement”) in favor of Holder.The Eagle IV Security Agreement provides Holder with a security interest on Registrant’s property located in Maple Grove, Minnesota (“Eagle IV”) of up to $5,000,000.The Eagle IV Pledge Agreement pledges to Holder Registrant’s membership interest in Eagle IV Realty, LLC, the direct owner of Eagle IV.Registrant has no other debt obligation secured by Eagle IV.The Loan Agreement also provides for a negative pledge on Registrant’s remaining properties and investments. See Registrant’s Form 8-K dated April 29, 2011 at www.sec.gov and type in 0000087047 for the Registrant’s CIK. Environmental Issues Under various federal, state and local environmental laws, ordinances and regulations, an owner or operator of real estate may be liable for the costs of removal or remediation of certain hazardous or toxic substances on such property.These laws often impose environmental liability without regard to whether the owner or operator knew of, or was responsible for, the presence of such hazardous or toxic substances. The presence of such substances, or the failure to properly remediate their presence, may adversely affect the owner's or operator's ability to sell or rent the property or to borrow using the property as collateral.Persons who arrange for the disposal or treatment of hazardous or toxic substances may also be liable for the costs of removal or remediation of such substances at a disposal or treatment facility, whether or not such facility is owned or operated by such person.Certain third parties may seek recovery from owners or operators of such properties or persons who arranged for the disposal or treatment of hazardous or toxic substances and, therefore, are potentially liable for removal or remediation costs, as well as certain other related costs, including governmental fines and injuries to persons and property. Competition The Registrant competes for tenants with many other real estate owners. The success of the Registrant in attracting tenants for its properties will depend upon its ability to maintain its properties and their attractiveness to tenants, new property developments, local conditions, and changing demographic trends.All of the Registrant's properties are located in developed areas that include other, similar properties.The number of competitive properties in a particular area could have a material effect on the Registrant's ability to lease industrial flex or warehouse distribution space at its properties and on the rents charged at such properties. Tax Matters There were no significant changes in the tax laws or the extent to which such legislation impacts the Registrant or the partners during the year ended December 31, 2012.Unit holders are urged to consult their own tax advisors with respect to the tax consequences arising under the federal law and the laws of any state, municipality or other taxing jurisdiction, including tax consequences arising from such Unit holder's own tax characteristics. General Efforts required in complying with federal, state and local environmental regulations may have and may continue to have an adverse effect on the Registrant's operations in the future, although such costs have not historically been significant in amount. The Registrant considers itself to be engaged in only one industry segment, real estate investment, and therefore information regarding industry segments is not applicable and has not been provided. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 7 ITEM 2. PROPERTIES The properties owned by the Registrant as of December 31, 2012 are as follows: Description Percent Occupancy at Property Location Sq. Ft. Units Acres Acquisition Date Ownership 12/31/2012 Mortgage Payable Industrial Flex: Eagle Lake Business Center IV Maple Grove, MN n/a Jun 02 % % $ 0 Eagle Lake Business Center IV is 100% leased to a single tenant whose lease expires July 31, 2015. Warehouse Distribution Center: 435 Park Court Lino Lakes, MN n/a Oct 05 % % $ 435 Park Court is 100% leased to a single tenant whose lease expires September 30, 2017.Tenant has two options to renew its lease for a period of five years each. Investment in Sentinel Omaha LLC: 19 garden apartment properties and one high-rise apartment property 13 U.S. markets n/a n/a Sept. 07 30
